Honorable   George H. Sheppard          Opinion     No.   O-6043
Comptroller    of Public Accounts
Austin,   Texas                         Rc:   Can salary     appropriations       for
                                              various    Medical   School branches
                                              as, shown under separate         totals,
                                              be considered      as one total       ap-
                                              priation    for salaries      for the
                                              purpose of salary changes and
Dear Sir:                                     substitutions?

             Your communication,   dated      May 19,     1944, addressed      to
this   department,  reads as follows,

              “3    page 832, Acts of the Regular Session    of
        the &th Legislature      you will   find after item 5157,
        a total    appropriation  for the Medical Branch of the
        University,     a sum of $510,810.00.

            Fkfter    Item 165 a total     amount for salaries     for
       th,e college     of Nursing,   $28,750.00.    There follows
       itemized     appropriations    for salaries   for the Hotpit-
       al for Crippled       and Deformed Children     and John Scaly
       Hospital.

            s%fter    Item #201, you will  find a grand total
        appropriation     for the Medical Branch of $994,540.00.

             “Subsection   (2)   of the General      Rider   of the Edu-
        cation Appropriation      Bill’, reads’in     part   as follows:

              “The board of regents  or directors    within    their
        dfscietion   and~with good reason,    may pay smaller
        salaries   than those itemized   herein,  and may make such
        changes and substitutions    within   the totals    for salaries
        as may be found~necessary,     and are authorized      to trans-
        fer items or parts of items.

             “Under the provisions    of this Rider,    can the salary
        appropriations    for the various   branches,   for the medf-
        cal school,    as shown under separ,ate totals,    be considered
        as one total    appropriation   for salaries  for the purpose
        of making salary changes and substitutions?”
      Honorable    George     H. Sheppard,          page 2     Opinion   No.   O-6043


                  The next to the last paragraph                  in your communication,
      above quoted,    is the exact language used                 in the third paragraph
      of Subsection    (2) of the General Rider to                  the Education Ap-
      propriation   Bill.    See Acts of 1943, 48th                Legislature,   bottom of
      page 878.    Your attention    is directed to               the following   language
      contained   therein:
                    II. . . and mav make such chanaes                and substltu-
               tions within   the iotals  for salaries               as may be
               found necessary,”    (Emphasis ours)

                   The underscored     words in the preceding   paragraph are
      clear   and explicit,     and control  our answer to the question     sub-
      mitted.     They clearly     show that such changes and substitutions
      must be “within       the totals  for salaries,”  as shown under sepa-
      rate totals.      Such totals    are not to be considered   as one total
      appropriation     for the purpose of making salary changes and sub-
      stitutions.

                    For example,     the         regents may make changes and substl-
      tutions    and transfer    items           or parts of items within    the total   for
      salaries    appropriated     for          the School of Medicine;   but such changes
      substitutions     and transfers             cannot’be  made at the expense of the
      School of Medicine       and for           the benefit  of the College   of flursing
      or of John Sealy Hospital                 or of any other unit of the Medical
      Branch, and, vice versa.

                   Your     question      is,     therefore,    answered   in the negative.

                   We direct    your attention       to item I75 for $685’,780.00
      for “Maintenance,       Equipment and Support” of the State Hospital
      for Crippled      and Deformed Children.          Also,   Item 201 is for
      $98,400.00     for “General Hospital        Personnel     and Maintenance”    for
      John Sealy Hospital.         These   items    must   be  deducted   from  the
      totals   for said units      in which they are included,           in order to
      detennlnc    the itemized     salary    total    for each of said unites.
      It is within      the itemized    salary    total    for each unit of th,e
      Medical Branch that changes,           substltutlons      and transfers    may be
      made.
                                                          Very truly yours,
      APPROVED: .JmJ 12, 1944
                                                    ATTORNEYGENERALOF TEXAS
/s/   G. P. Blackburn
      (Acting)    Attorney    General of            By: /s/ L. H. Flewellen
                                    Texas                            Assistant

      LHF:rt
                                       Approved by Opinion         Committee
                                         By BWB, Chairman